Title: Enclosure: Robert Peters and Others to George Walker, 21 March 1792
From: Peters, Robert,et al.
To: Walker, George


          
            Sir
            Geo Town 21. March 1792
          
          In answer to your communication of Mr. Jeffersons letter to you of the 14 Inst, permit us to request the favor of you to inform Mr. Jefferson, as a piece of Justice which seems requisite to ourselves, that We are very far from being so unreasonable to expect that Maj L’Enfant would be, or to think that he ought to be, employed on either of the conditions mentioned in his first letter to you, and repeated in the second.—If Mr. L’Enfant persists in not returning on any other, We know that all Ideas on the subject, must be at an end, but if on the contrary he should now be willing to accept such conditions as can with propriety be given, We should hope that the single circumstance of his once asking more, would not be deemed sufficient to deprive forever, the City, of the Services of a man of acknowledged Capacity and merit, who has already been found highly useful.
          The Commissioners are respectable men, and our own Interest, as well as a Public Duty, would prompt us to give all the little aid in our power, to their efforts, which we have no doubt will be directed at least by good intentions and zeal towards the growth of the City, but we must still lament as a very great misfortune to the object, the loss of a man deservedly (at least in point of talents zeal industry and total disinterestedness) possessing in a high degree the Public confidence.
          The Sentiments contained in this, and our former letter, are those of individuals deeply interested in the progress of the City, who do not pretend to set up a claim that additional weight should be given them, from the circumstance of their coming from proprietors—a distinction we wish to be made.—We are sir Yr. most Obed. Servts.,
          
            John DavidsonRobert PetersSaml: DavidsonDavid BurnesOverton CarrAbraham YoungWm KingWilliam ProutU ForrestBen StoddertJas M. Lingan
          
        